843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jose I. GONZALEZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-2191.
United States Court of Appeals, Sixth Circuit.
April 4, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and JULIAN A. COOK, Jr., District Judge.*

ORDER

2
This pro se petitioner appeals an order of the district court which denied his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  He now moves for the appointment of counsel and bond pending appeal.  Upon review of the record and the brief submitted by petitioner, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated in the magistrate's report and recommendation, as subsequently adopted by the district court, the motions for bond pending appeal and appointment of counsel are hereby denied and the final order entered November 2, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation